DETAILED ACTION
The amendment filed on April 22, 2022 is acknowledged.  Claims 1-12 will be considered below.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moran (US Patent 8065850 B1) in view of Furer (US Patent 2870625).  [Claims 1 and 7] Moran discloses a tenon clip (1) for affixing a cast stone element to a supporting wall surface (Figure 9), comprising a U-shaped fastening portion (channel 10) with a first fastening side and opposing sidewalls generally perpendicular to the first fastening side and an anchoring flange (8) extending from each of the sidewalls, wherein the first fastening side has a fastening aperture (6) therethrough for fastening the tenon clip to the supporting wall surface and wherein, each anchoring flange has one or more anchors (5) to secure the tenon clip within the stone element (Figure 1B).  Moran discloses a cast stone wall system, comprising: a supporting wall surface (24); a cast stone element (2) having a decorative face (3), a rear face (Figure 1C) opposite the decorative face, a top edge, and a bottom edge, and a tenon clip as discussed above, and the tenon clip is at least partially embedded in the rear face of the cast stone element (Figure 1C).  
Moran discloses the claimed invention as discussed above, but does not disclose the anchoring flange extending at an obtuse angle from each of the sidewalls.  Furer discloses an insert for embedding in concrete comprising a U-shaped clip (Figure 6) with opposing sidewalls (54, 56) and an anchoring flange (54b, 56b) extending at an obtuse angle from each of the sidewalls (Figure 6).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the anchoring flanges of Moran to extend at an obtuse angle from each of the sidewalls as suggested and taught by Furer.  Furer teaches that the diverging anchoring flanges allows for good anchorage in the concrete (Column 3, lines 68-72).  Providing the anchoring flanges at an obtuse angle allows for more surface area for the flanges so that they are more securely embedded within the stone element.  

Claims 2-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moran in view of Furer as discussed above, and further in view of Zambelli et al. (US Patent 6502362).  [Claims 2, 3, 8, and 9] Moran discloses the claimed invention as discussed above, but does not disclose apertures through the anchoring flanges, or a tab extending generally perpendicularly from the anchoring flanges.  Zambelli et al. discloses a tenon clip (2) having a U-shaped fastening  portion (Figure 3), an anchoring flange (10), and one or more anchors (Figure 3) to secure the clip within a cast element.  The anchors comprise apertures and tabs (20) extending generally perpendicularly from the anchoring flange (Figure 3).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the anchors of Moran for ones comprising apertures and tabs as suggested and taught by Zambelli et al.  It is known in the art to use apertures and tabs to provide a means for concrete to bond with a clip to firmly secure the clip within the concrete.  While Moran teaches using loops with apertures, Zambelli et al. teaches using a tab cutout from the flange.  The advantage to using the features of Zambelli et al. to secure the clip is that the tabs can be more easily formed in the flange by stamping and then bending them.  
[Claims 4 and 10] Moran further discloses the clip having a length and the cast stone element having a height separating the opposing top and bottom edges and wherein, the length of the tenon clip is greater than the height of the cast stone element (Figure 1A).  [Claims 5 and 11] Moran discloses the fastening aperture being located adjacent one end of the first fastening side and a second fastening aperture (Figure 1A) is located adjacent to the opposing end of the first fastening side.  

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moran in view of Furer and Zambelli et al. as discussed above, and further in view of Huff (US Patent 8925273 B2).  Moran in view of Zambelli et al. discloses the claimed invention as discussed above, including the anchoring flanges having a length substantially equal to the height of the cast stone element (Moran, Figure 1A), but does not disclose tabs at top and bottom edges of the cast stone element.  Huff discloses a tenon clip (Figure 4) having tabs (22) at the top of the edges of the anchoring flanges.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate tabs at the top of the anchoring flanges of Moran in view of Zambelli et al. as suggested and taught by Huff since Huff teaches the tabs engage with the top surface of the element the clip is being secured to help limit relative movement of the clip and that element.  
Huff does not disclose also providing tabs at the bottom edges of the anchoring flanges.  However, it would have been obvious to one of ordinary skill in this art before the effective filing date of the invention to provide tabs at both the top and bottom edges since a mere duplication of parts would have been a matter of design choice.  By also providing tabs at the bottom edges, the cast stone element would be firmly held in place by the tenon clip and relative movement both up and down would be prevented.  Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
Applicant's arguments filed April 22, 2022 with respect to Claims 1 and 7 have been fully considered but they are not persuasive.  The rejection above has been amended to address the new claim limitations regarding the angle of the anchoring flanges.  Moran discloses anchoring flanges (8) with anchors (5) on a tenon clip.  Furer teaches positioning those flanges at an obtuse angle to embed the flanges within concrete.  
With respect to the arguments regarding Claims 2-5 and 8-11, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Zambelli et al. is cited for its teaching of providing anchors with tabs and apertures in order to better embed a clip within concrete.  This is the same problem Applicant seeks to resolve with its anchors, which are embedded within a wet casting material, such as concrete.  
With respect to the arguments regarding Claims 6 and 12, no new arguments are presented in this section of the remarks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220. The examiner can normally be reached Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635